MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                         FILED
court except for the purpose of establishing                        Jun 06 2019, 5:47 am

the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Jerry Bonds, Jr.                                         Curtis T. Hill, Jr.
Michigan City, Indiana                                   Attorney General of Indiana

                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jerry Bonds Jr.,                                         June 6, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-3075
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Kurt Eisgruber,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G01-9708-CF-116824



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3075 | June 6, 2019                 Page 1 of 5
[1]   Jerry Bonds, Jr. appeals the trial court’s denial of his motion for alternative

      placement pursuant to Indiana Code section 35-38-2.6-3. We affirm.



                            Facts and Procedural History
[2]   On July 31, 1998, Bonds pled guilty to murder and Class A felony robbery for

      an incident in which he killed the owner of Young’s General Market and took

      money from the cash register. On October 14, 1998, the trial court sentenced

      Bonds to sixty-five years for murder and twenty years for robbery, to be served

      consecutively for an aggregate sentence of eighty-five years incarcerated. Our

      Indiana Supreme Court affirmed Bonds’ sentence on appeal. Bonds v. State, 729
N.E.2d 1002, 1007 (Ind. 2000).


[3]   After various unsuccessful attempts at post-conviction relief and reduction of

      his sentence, Bonds filed a motion for alternative placement on November 20,

      2018. In his motion, Bonds requested placement in a community corrections

      program, specifically home detention, work release, or daily reporting. Bonds

      stated in the motion that his request was


              in accordance with Indiana Code § 35-38-2.6 []. The Defendant
              Bonds does not wish the Court to construe this Motion as a
              ‘Motion for Modification of Sentence’. The Sentence Length at
              present is not at issue and only alternative placement is to be
              considered.


      (App. Vol. II at 126) (errors and emphasis in original). The trial court

      summarily denied Bonds’ request on November 21, 2018.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3075 | June 6, 2019   Page 2 of 5
                                   Discussion and Decision
[4]   We first note that Bonds proceeds pro se. It is well settled that pro se litigants are

      held to the same standards as licensed attorneys, and thus they are required to

      follow procedural rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App.

      2004), trans. denied. Although we will attempt to decide cases on the merits

      when possible, we will deem issues waived on appeal if noncompliance with the

      Indiana Rules of Appellate Procedure substantially impedes our ability to

      consider the merits of the case. Ramsey v. Review Bd. of Indiana Dep’t of Workforce

      Dev., 789 N.E.2d 486, 487 (Ind. Ct. App. 2003). “We will not become an

      advocate for a party, nor will we address arguments which are either

      inappropriate, too poorly developed or improperly expressed to be understood.”

      Terpstra v. Farmers & Merchan. Bank, 483 N.E.2d 749, 754 (Ind. Ct. App. 1985),

      reh’g denied, trans. denied.


[5]   Bonds argues the trial court erred when it denied 1 his motion for alternative

      placement pursuant to Indiana Code section 35-38-2.6-3, which states, in

      relevant part, “[t]he court may, at the time of sentencing, suspend the sentence and

      order a person to be placed in a community corrections program as an

      alternative to commitment to the department of correction” (emphasis added).




      1
        Bonds also argues the trial court erred when it considered his motion for alternative placement as a motion
      for modification of sentence. However, he does not direct us to the portion of the record wherein the trial
      court did what he alleges and, accordingly, has waived this argument for appeal. See, e.g., Pierce v. State, 29
      N.E..3d 1258, 1267 (Ind. 2015) (waiving issue for appeal where argument not supported by citations to the
      record or citation to relevant legal authority).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3075 | June 6, 2019                         Page 3 of 5
      The trial court sentenced Bonds in 1998. He filed his motion for consideration

      for alternative placement “in accordance with Indiana Code § 35-38-2.6” (App.

      Vol. II at 126), on November 20, 2018, over twenty years after his sentencing.

      As Bonds did not request placement in community corrections at the time he

      was sentenced in 1998, he in ineligible for placement in community corrections

      under Indiana Code section 35-38-2.6-3. See Keys v. State, 746 N.E.2d 405, 407

      (Ind. Ct. App. 2001) (Ind. Code § 35-38-2.6-3 “merely authorizes the trial court

      to suspend a sentence and place defendant in a community corrections program

      at the time of sentencing, but [] it does not allow the trial court to modify

      placement after sentencing.”). 2



                                                 Conclusion
[6]   As Indiana Code section 35-38-2.6-3 allows for community corrections

      placement “at the time of sentencing” and Bonds filed his motion for alternative

      placement under that statute twenty years after he was sentenced, the trial court

      did not err when it denied his motion. Accordingly, we affirm.


[7]   Affirmed.




      2
        Bonds also argues his motion was “Shortstopped” at the trial court level and doing so was “demonstrative
      of bias and prejudice against the Appellant due to his ‘pro se’ status[.]” (Br. of Appellant at 11.) However,
      Bonds’ argument regarding this alleged issue is, at best, confusing, and is waived for failure to make a cogent
      argument under Indiana Appellate Rule 46. See Jackson v. State, 992 N.E.2d 926, 933 (Ind. Ct. App. 2013)
      (failure to make cogent argument waives issue from appellate consideration), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3075 | June 6, 2019                        Page 4 of 5
Mathias, J., and Brown, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3075 | June 6, 2019   Page 5 of 5